


TENTH AMENDMENT TO EIGHTH RESTATED CREDIT AGREEMENT
This Tenth Amendment to Eighth Restated Credit Agreement (this “Tenth
Amendment”) is effective as of November 1, 2012 (the “Tenth Amendment Effective
Date”), by and among CHAPARRAL ENERGY, INC., a Delaware corporation (“Parent”),
the Borrowers, JPMORGAN CHASE BANK, N.A., a national banking association, as
Administrative Agent (“Administrative Agent”), and each of the Lenders party
hereto.
W I T N E S S E T H:
WHEREAS, Parent, Borrowers, Administrative Agent, the other Agents party thereto
and Lenders are parties to that certain Eighth Restated Credit Agreement dated
as of April 12, 2010 (as amended, the “Credit Agreement”) (unless otherwise
defined herein, all terms used herein with their initial letter capitalized
shall have the meaning given such terms in the Credit Agreement, as amended by
this Tenth Amendment); and
WHEREAS, pursuant to the Credit Agreement, the Lenders have made revolving
credit loans to Borrowers; and
WHEREAS, Parent and Borrowers have requested that the Credit Agreement be
amended in certain respects including, without limitation, to (i) increase the
Borrowing Base from $375,000,000 to $500,000,000, (ii) increase the Aggregate
Maximum Credit Amounts from $450,000,000 to $750,000,000, (iii) extend the
Maturity Date, and (iv) make certain other amendments thereto as more
specifically described herein; and
WHEREAS, Parent and Borrowers have requested that Goldman Sachs Bank USA (the
“New Lender”) become a new Lender hereunder with a Maximum Credit Amount in the
amount as shown on Annex I to the Credit Agreement (as amended hereby); and
NOW THEREFORE, for and in consideration of the mutual covenants and agreements
herein contained and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged and confessed, Parent, Borrowers,
Administrative Agent and the Lenders hereby agree as follows:
Section 1.Amendments. In reliance on the representations, warranties, covenants
and agreements contained in this Tenth Amendment, and subject to the
satisfaction of the conditions precedent set forth in Section 4 hereof, the
Credit Agreement is hereby amended effective as of the Tenth Amendment Effective
Date in the manner provided in this Section 1.
1.1    Amended and Restated Definitions. The definitions of “Additional
Permitted Debt”, “Aggregate Maximum Credit Amount”, “Applicable Margin”, “Loan
Documents”, “Maturity Date”, “Permitted Bond Debt”, and “Permitted Bond
Documents” contained in Section 1.02 of the Credit Agreement shall be amended to
read in full as follows:
“Additional Permitted Debt” means unsecured senior and unsecured subordinated
Debt of Parent and/or any other Credit Party issued or incurred after

1

--------------------------------------------------------------------------------




the Tenth Amendment Effective Date so long as, in each case, (a) such Debt bears
no greater than a market interest rate as of the time of its issuance or
incurrence, (b) such Debt does not mature or require any scheduled principal
payments of the principal amount thereof prior to the date that is no less than
5 years from the date such Debt is issued or incurred, (c) no indenture or other
agreement governing such Debt contains (i) maintenance financial covenants or
(ii) covenants or events of default that are more restrictive on Parent or any
of its Restricted Subsidiaries than those contained in this Agreement are on
Parent and its Restricted Subsidiaries, and (d) after giving effect to the
issuance or incurrence of such Debt on a pro forma basis, Borrower shall be in
compliance with all covenants set forth in Section 9.01 as of the last day of
the applicable period covered by the certificate most recently delivered
pursuant to Section 8.01(c) (for purposes of Section 9.01, as if such Debt, and
all other Additional Permitted Debt issued or incurred since the first day of
such applicable period, had been issued or incurred on the first day of such
applicable period).
“Aggregate Maximum Credit Amount” at any time shall equal the sum of the Maximum
Credit Amounts, as the same may be increased, reduced or terminated pursuant to
Section 2.06. On the Tenth Amendment Effective Date, the Aggregate Maximum
Credit Amount of the Lenders is $750,000,000.
“Applicable Margin” means, for any day, with respect to any ABR Loan or
Eurodollar Loan, or with respect to the Commitment Fee Rate, as the case may be,
the rate per annum set forth in the Borrowing Base Utilization Grid below based
upon the Borrowing Base Utilization Percentage then in effect (provided,
however, that for the six month period following the Effective Date, in no event
shall the margins for any ABR Loan or Eurodollar Loan, or the Commitment Fee
Rate, as applicable, be less than the margins, or Commitment Fee Rate, as
applicable, set forth under Category 3 in the table below):
Category
1
2
3
4
5
Borrowing Base Utilization Percentage
<25%
> 25% <50%
>50% <75%
>75% <90%
>90%
Eurodollar Loans
1.500%
1.750%
2.000%
2.250%
2.500%
ABR Loans
0.500%
0.750%
1.000%
1.250%
1.500%
Commitment Fee Rate
0.375%
0.375%
0.500%
0.500%
0.500%



Each change in the Applicable Margin shall apply during the period commencing on
the effective date of such change and ending on the date immediately preceding
the effective date of the next such change.
“Loan Documents” means this Agreement, the First Amendment, the Second
Amendment, the Third Amendment, the Fourth Amendment, the Fifth Amendment, the
Sixth Amendment, the Seventh Amendment, the Eighth Amendment, the Ninth

2

--------------------------------------------------------------------------------




Amendment, the Tenth Amendment, the Notes, the Letter of Credit Agreements, the
Letters of Credit, the Certificate of Effectiveness, and the Security
Instruments.
“Maturity Date” means November 1, 2017.
“Permitted Bond Debt” means, collectively, the Permitted 2010 Bond Debt, the
Permitted 2011 Bond Debt, the Permitted 2012 Bond Debt and Additional Permitted
Debt, if any, and any Debt which represents an extension, refinancing, or
renewal of any of the foregoing in accordance with Section 9.02(l).
“Permitted Bond Documents” means, collectively, the Permitted 2010 Bond
Documents, the Permitted 2011 Bond Documents, the Permitted 2012 Bond Documents,
the Additional Permitted Debt Documents, if any, and any indentures, senior
unsecured notes, all guarantees of any such notes, and all other agreements,
documents or instruments executed and delivered by any Person in connection
with, or pursuant to, the issuance of any other Permitted Bond Debt.
1.2    Additional Definitions. Section 1.02 of the Credit Agreement shall be
amended to add the following definitions to such Section in appropriate
alphabetical order:
“2010 Indenture” means that certain Indenture dated as of September 16, 2010
among Parent, the guarantors party thereto and Wells Fargo Bank, National
Association, as trustee.
“2011 Indenture” means that certain Indenture dated as of February 22, 2011
among Parent, the guarantors party thereto and Wells Fargo Bank, National
Association, as trustee.
“2012 Indenture” means that certain Indenture dated as of May 2, 2012 among
Parent, the guarantors party thereto and Wells Fargo Bank, National Association,
as trustee.
“Permitted 2010 Bond Debt” means Debt of Parent resulting from the issuance by
Parent of senior unsecured notes in an aggregate outstanding principal amount of
$300,000,000, and which Debt (a) has a coupon or interest rate of nine and
seven-eighths percent (9.875%) per annum, (b) matures on October 1, 2020, (c) is
not secured by any Properties of the Credit Parties, (d) does not provide for or
otherwise require any amortization prior to scheduled maturity, and (e) is
evidenced and governed by the 2010 Indenture and related documentation
containing customary terms and conditions, including, without limitation,
covenants and events of default, for senior unsecured notes or senior
subordinated notes of like tenor and amount.
“Permitted 2010 Bond Documents” means, collectively, the 2010 Indenture, senior
unsecured notes, all guarantees of any such notes, and all other agreements,
documents or instruments executed and delivered by any Person in connection
with, or pursuant to, the issuance of the Permitted 2010 Bond Debt.

3

--------------------------------------------------------------------------------




“Permitted 2011 Bond Debt” means Debt of Parent resulting from the issuance by
Parent of senior unsecured notes in an aggregate outstanding principal amount of
$400,000,000, and which Debt (a) has a coupon or interest rate of eight and
one-quarter percent (8.25%) per annum, (b) matures on September 1, 2021, (c) is
not secured by any Properties of the Credit Parties, (d) does not provide for or
otherwise require any amortization prior to scheduled maturity, and (e) is
evidenced and governed by the 2011 Indenture and related documentation
containing customary terms and conditions, including, without limitation,
covenants and events of default, for senior unsecured notes or senior
subordinated notes of like tenor and amount.
“Permitted 2011 Bond Documents” means, collectively, the 2011 Indenture, senior
unsecured notes, all guarantees of any such notes, and all other agreements,
documents or instruments executed and delivered by any Person in connection
with, or pursuant to, the issuance of the Permitted 2011 Bond Debt.
“Permitted 2012 Bond Debt” means Debt of Parent resulting from the issuance by
Parent of senior unsecured notes in an aggregate outstanding principal amount of
$400,000,000, and which Debt (a) has a coupon or interest rate of seven and
five-eighths percent (7.625%) per annum, (b) matures on November 15, 2022, (c)
is not secured by any Properties of the Credit Parties, (d) does not provide for
or otherwise require any amortization prior to scheduled maturity, and (e) is
evidenced and governed by the 2012 Indenture and related documentation
containing customary terms and conditions, including, without limitation,
covenants and events of default, for senior unsecured notes or senior
subordinated notes of like tenor and amount.
“Permitted 2012 Bond Documents” means, collectively, the 2012 Indenture, senior
unsecured notes, all guarantees of any such notes, and all other agreements,
documents or instruments executed and delivered by any Person in connection
with, or pursuant to, the issuance of the Permitted 2012 Bond Debt.
“Specified Debt Issuance” means the issuance or incurrence of Additional
Permitted Debt by any Credit Party on or after the Tenth Amendment Effective
Date but prior to the date on which the Scheduled Redetermination scheduled for
on or about May 1, 2013 becomes effective.
“Tenth Amendment” means that certain Tenth Amendment to Eighth Restated Credit
Agreement dated effective as November 1, 2012, among Parent, Borrowers,
Administrative Agent and the Lenders party thereto.
“Tenth Amendment Effective Date” means November 1, 2012.
1.3    Deletion of Definitions. Section 1.02 of the Credit Agreement shall be
amended to delete the definitions of “Permitted 2005 Bond Documents” and
“Permitted 2007 Bond Documents” in their entirety.

4

--------------------------------------------------------------------------------




1.4    Amendment to Accordion Provision. Section 2.06(c)(ii)(A) of the Credit
Agreement is hereby amended by deleting the reference to “$550,000,000”
contained in such Section and inserting in lieu thereof a reference to
“$850,000,000”.
1.5    Amendment to Automatic Debt Issuance Redeterminations. Section 2.07(d) of
the Credit Agreement shall be amended and restated in its entirety to read in
full as follows:
“(d)    Automatic Debt Issuance Redeterminations. In addition to the other
redeterminations of the Borrowing Base provided for herein, and notwithstanding
anything to the contrary contained herein, the Borrowing Base shall
automatically reduce on any Debt Issuance Date by an amount equal to twenty-five
percent (25%) of the aggregate stated principal amount of any Additional
Permitted Debt issued or incurred by the Credit Parties on such Debt Issuance
Date; provided that, notwithstanding the foregoing, such Borrowing Base
reduction shall not occur with respect to any Specified Debt Issuance. For the
purposes of this Section 2.07(d), if any such Additional Permitted Debt is
issued at a discount or otherwise sold for less than “par”, the reduction shall
be calculated based upon the stated principal amount without reference to such
discount.”
1.6    Amendments to Reserve Report Covenant. Section 8.12(c) of the Credit
Agreement is hereby amended by deleting clause (iv) thereof in its entirety and
replacing it with “(iv) [intentionally omitted],”, and by amending and restating
clause (vi) thereof in its entirety to read in full as follows:
(vi) attached thereto is a schedule of the proved Oil and Gas Properties
evaluated by such Reserve Report that are Mortgaged Properties, which schedule
demonstrates the percentage of the Recognized Value of the proved Oil and Gas
Properties evaluated by such Reserve Report that the value of such Mortgaged
Properties represent.
1.7    Amendments to Debt Covenant.
(a)    Section 9.02(g) of the Credit Agreement is hereby amended and restated in
its entirety to read in full as follows:
(g)    Permitted 2010 Bond Debt, Permitted 2011 Bond Debt, and Permitted 2012
Bond Debt, in each case, issued on or prior to May 2, 2012 and guarantee
obligations of any Credit Party in respect thereof; provided, that such
guarantee obligations are on terms and conditions satisfactory to the
Administrative Agent in its sole discretion.
(b)    Section 9.02(h) of the Credit Agreement shall be amended by deleting the
reference to “$300,000,000” contained therein and inserting in lieu thereof a
reference to “$150,000,000”.

5

--------------------------------------------------------------------------------




(c)    Section 9.02(l) of the Credit Agreement is hereby amended and restated in
its entirety to read in full as follows:
(l)    Debt which represents an extension, refinancing, or renewal of any of the
foregoing; provided that, (i) the principal amount of such Debt is not increased
(other than by the costs, fees, and expenses and by accrued and unpaid interest
paid in connection with any such extension, refinancing or renewal), (ii) the
interest rate of such Debt is not increased (except that extensions,
refinancings or renewals of Permitted Bond Debt may increase the interest rate
applicable to such Permitted Bond Debt on the date hereof by no more than three
percent (3%) per annum), (iii) any Liens securing such Debt are not extended to
any additional property of any Credit Party, (iv) no Credit Party that is not
originally obligated with respect to repayment of such Debt is required to
become obligated with respect thereto, (v) such extension, refinancing or
renewal does not result in a shortening of the average weighted maturity of the
Debt so extended, refinanced or renewed (and, with respect to Permitted Bond
Debt, such extension, refinancing or renewal does not result in any principal
amount owing in respect of Permitted Bond Debt becoming due earlier than the
date that is 180 days following the Maturity Date), (vi) the terms of any such
extension, refinancing, or renewal are not materially less favorable to the
obligor thereunder, taken as a whole, than the original terms of such Debt and
(vii) if the Debt that is refinanced, renewed, or extended was subordinated in
right of payment to the Indebtedness, then the terms and conditions of the
refinancing, renewal, or extension Debt must include subordination terms and
conditions that are at least as favorable to the Administrative Agent and the
Lenders as those that were applicable to the refinanced, renewed, or extended
Debt.
1.8    Amendment to Permitted Bond Documents Covenant. Section 9.19(b) of the
Credit Agreement is hereby amended and restated in its entirety to read in full
as follows:
(b)    amend, modify or waive any provision of any Permitted Bond Document if
the effect of such amendment, modification or waiver (i) subjects a Credit Party
to any additional material obligation, (ii) increases the principal of any
Permitted Bond Debt or increases the rate of interest on any note evidencing (A)
Permitted 2010 Bond Debt to a rate in excess of 9.875%, (B) Permitted 2011 Bond
Debt to a rate in excess of 8.25%, (C) Permitted 2012 Bond Debt to a rate in
excess of 7.625%, or (D) Additional Permitted Debt to a rate in excess of the
rate in effect upon the issuance of such Additional Permitted Debt, (iii)
accelerates the date fixed for any payment of principal or interest on any note
evidencing any Permitted Bond Debt to a date sooner than the date which is one
year following the earlier of (A) the Maturity Date, and (B) the date on which
there are no Loans, LC Exposure or other obligations hereunder outstanding and
all of the Commitments are terminated, or (iv) would change the percentage of
holders of such notes evidencing any Permitted Bond Debt required for any such
amendment, modification or waiver from the

6

--------------------------------------------------------------------------------




percentage required on the date of issuance of any such notes evidencing any
Permitted Bond Debt.
1.9    Replacement of Annex I. Annex I to the Credit Agreement is hereby
replaced in its entirety with Annex I attached hereto and Annex I attached
hereto shall be deemed to be attached as Annex I to the Credit Agreement. After
giving effect to this Tenth Amendment and any Borrowings made on the Tenth
Amendment Effective Date, (a) each Lender who holds Loans in an aggregate amount
less than its Applicable Percentage (after giving effect to this Tenth
Amendment) of all Loans shall advance new Loans which shall be disbursed to the
Administrative Agent and used to repay Loans outstanding to each Lender who
holds Loans in an aggregate amount greater than its Applicable Percentage of all
Loans, (b) each Lender’s participation in each Letter of Credit, if any, shall
be automatically adjusted to equal its Applicable Percentage (after giving
effect to this Tenth Amendment), (c) such other adjustments shall be made as the
Administrative Agent shall specify so that the Credit Exposure applicable to
each Lender equals its Applicable Percentage (after giving effect to this Tenth
Amendment) of the aggregate Credit Exposure of all Lenders and (d) the Borrower
shall be required to make any break-funding payments required under Section 5.02
of the Credit Agreement resulting from the Loans and adjustments described in
this Section 1.9.
SECTION 2.    Borrowing Base Redetermination. Pursuant to Section 2.07 of the
Credit Agreement, and subject to the satisfaction of the conditions precedent
set forth in Section 4 hereof, the Borrowing Base shall be increased from
$375,000,000 to $500,000,000 effective as of the Tenth Amendment Effective Date,
and continuing until the next Scheduled Redetermination, Interim Redetermination
or other redetermination of the Borrowing Base thereafter. Borrower
Representative (on behalf of each Borrower), Parent and Lenders agree that the
redetermination of the Borrowing Base provided for in this Section 2 shall be
considered and deemed to be the November 1, 2012 Scheduled Redetermination.
SECTION 3.    Omnibus Amendment to Loan Documents. Notwithstanding anything in
any Loan Document to the contrary, (a) in no event shall the defined terms
“Collateral”, “Mortgaged Property” or any similar defined term describing any
interest in any asset or property pledged by any Credit Party pursuant to the
Loan Documents to secure the Indebtedness include any Building (as defined in
the applicable Flood Insurance Regulations (as defined below)) or Manufactured
(Mobile) Home (as defined in the applicable Flood Insurance Regulations) and (b)
no Building or Manufactured (Mobile) Home shall be subject to any Lien created
by any Loan Documents. Each Lender and Issuing Bank hereby empowers and
authorizes Administrative Agent to execute and deliver any and all releases of
Liens, termination statements, mortgage amendments or other documents required
to effectuate the foregoing. As used herein, “Flood Insurance Regulations” means
(i) the National Flood Insurance Act of 1968 as now or hereafter in effect or
any successor statute thereto, (ii) the Flood Disaster Protection Act of 1973 as
now or hereafter in effect or any successor statute thereto, (iii) the National
Flood Insurance Reform Act of 1994 (amending 42 USC § 4001, et seq.), as the
same may be amended or recodified from time to time, and (iv) the Flood
Insurance Reform Act of 2004 and any regulations promulgated thereunder.

7

--------------------------------------------------------------------------------




SECTION 4.    Conditions Precedent. The effectiveness of (i) the amendments to
the Credit Agreement contained in Section 1 hereof, and (ii) the increase of the
Borrowing Base contained in Section 2 hereof, is subject to the satisfaction of
each of the following conditions precedent:
4.1    Fees. In consideration for the agreements set forth herein, the Borrowers
shall have paid to Administrative Agent any and all fees payable to
Administrative Agent or Lenders pursuant to or in connection with the this Tenth
Amendment.
4.2    Notes. Administrative Agent shall have received duly executed Notes
payable to each Lender in a principal amount equal to its Maximum Credit Amount
(as amended hereby) dated as of the date hereof.
4.3    No Default or Borrowing Base Deficiency. No Default or Event of Default
shall have occurred which is continuing and the total Credit Exposures of all
Lenders shall not exceed the Borrowing Base.
4.4    Corporate Authority Documentation. The Borrowers shall have delivered to
Administrative Agent such certificates of authorized officers of the Borrowers
and the Guarantors, certificates of Governmental Authorities, certified copies
of the organizational documents of the Credit Parties (or certified confirmation
that no amendments, modifications or revisions have been made to those
previously certified and delivered to Administrative Agent, as applicable),
certified copies of resolutions of the directors, managers or members, as
applicable of the Borrowers and the Guarantors and such other documents,
instruments and agreements as Administrative Agent shall require to evidence the
valid corporate existence and authority to conduct business of the Borrowers and
the Guarantors and the due authorization, execution and delivery of this Tenth
Amendment any other documents related to this Tenth Amendment, and any other
legal matters relating to the Borrowers, the Guarantors, any Subsidiary or the
other Loan Documents by the Borrowers and/or the Guarantors, all in a form and
substance reasonably satisfactory to Administrative Agent and its counsel.
4.5    Opinion. The Borrowers shall have delivered to Administrative Agent
favorable opinions of McAfee Taft LLP, counsel to the Borrowers and the
Guarantors each dated as of the Tenth Amendment Effective Date, addressed to
Administrative Agent and the Lenders and covering such matters in connection
with the foregoing as Administrative Agent or the Lenders may reasonably
request, in a form and substance reasonably satisfactory to Administrative Agent
and its counsel.
4.6    Other Documents. Administrative Agent shall have been provided with such
other documents, instruments and agreements, including, without limitation,
amendments to Mortgages, and Parent and Borrowers shall have taken such actions,
as Administrative Agent may reasonably require in connection with this Tenth
Amendment and the transactions contemplated hereby.
SECTION 5.    New Lender. The New Lender hereby joins in, becomes a party to,
and agrees to comply with and be bound by the terms and conditions of the Credit
Agreement as a Lender thereunder and under each and every other Loan Document to
which any Lender is required to be bound by the Credit Agreement, to the same
extent as if the New Lender were an original signatory

8

--------------------------------------------------------------------------------




thereto. The New Lender hereby appoints and authorizes the Administrative Agent
to take such action as agent on its behalf and to exercise such powers and
discretion under the Credit Agreement as are delegated to the Administrative
Agent by the terms thereof, together with such powers and discretion as are
reasonably incidental thereto. The New Lender represents and warrants that (a)
it has full power and authority, and has taken all action necessary, to execute
and deliver this Tenth Amendment, to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (b) it has received a
copy of the Credit Agreement and copies of the most recent financial statements
delivered pursuant to Section 8.01 thereof, and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Tenth Amendment and to become a Lender on the basis
of which it has made such analysis and decision independently and without
reliance on the Administrative Agent or any other Lender, and (c) from and after
the Tenth Amendment Effective Date, it shall be a party to and be bound by the
provisions of the Credit Agreement and the other Loan Documents and have the
rights and obligations of a Lender thereunder.
SECTION 6.    Representations and Warranties of Borrowers. To induce the Lenders
and Administrative Agent to enter into this Tenth Amendment, Parent and
Borrowers hereby jointly and severally represent and warrant to the Lenders and
Administrative Agent as follows:
6.1    Reaffirm Existing Representations and Warranties. Each representation and
warranty of each Credit Party contained in the Credit Agreement and the other
Loan Documents is true and correct on the date hereof and will be true and
correct after giving effect to the amendments set forth in Section 1 hereof,
except to the extent such representations and warranties are expressly limited
to an earlier date, in which case such representations and warranties shall be
true and correct as of such specified earlier date.
6.2    Due Authorization; No Conflict. The execution, delivery and performance
by Parent and Borrowers of this Tenth Amendment are within Parent’s and
Borrowers’ corporate and limited liability company powers (as applicable), have
been duly authorized by all necessary action, require no action by or in respect
of, or filing with, any governmental body, agency or official and do not violate
or constitute a default under any provision of applicable law or any material
agreement binding upon Parent, any Borrower or any other Credit Party or result
in the creation or imposition of any Lien upon any of the assets of Parent, any
Borrower or any other Credit Party except Excepted Liens.
6.3    Validity and Enforceability. This Tenth Amendment constitutes the valid
and binding obligation of Parent and Borrowers enforceable in accordance with
its terms, except as (i) the enforceability thereof may be limited by
bankruptcy, insolvency or similar laws affecting creditor’s rights generally,
and (ii) the availability of equitable remedies may be limited by equitable
principles of general application.
6.4    No Default, Event of Default or Borrowing Base Deficiency. No Default or
Event of Default has occurred which is continuing and the total Credit Exposures
of all Lenders do not exceed the Borrowing Base.

9

--------------------------------------------------------------------------------




SECTION 7.    Miscellaneous.
7.1    Reaffirmation of Loan Documents; Extension of Liens. Any and all of the
terms and provisions of the Credit Agreement and the Loan Documents shall,
except as amended and modified hereby, remain in full force and effect. The
amendments contemplated hereby shall not limit or impair any Liens securing the
Indebtedness, each of which are hereby ratified, affirmed and extended to secure
the Indebtedness after giving effect to this Tenth Amendment.
7.2    Parties in Interest. All of the terms and provisions of this Tenth
Amendment shall bind and inure to the benefit of the parties hereto and their
respective successors and assigns.
7.3    Legal Expenses. Parent and Borrowers hereby jointly and severally agree
to pay on demand all reasonable fees and expenses of counsel to Administrative
Agent incurred by Administrative Agent in connection with the preparation,
negotiation and execution of this Tenth Amendment and all related documents.
7.4    Counterparts. This Tenth Amendment may be executed in counterparts, and
all parties need not execute the same counterpart; however, no party shall be
bound by this Tenth Amendment until Parent, Borrowers and each Lender (including
the New Lender) has executed a counterpart. Facsimiles or other electronic
transmission shall be effective as originals.
7.5    Complete Agreement. THIS TENTH AMENDMENT, THE CREDIT AGREEMENT AND THE
OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT
BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN OR AMONG THE PARTIES.
7.6    Headings. The headings, captions and arrangements used in this Tenth
Amendment are, unless specified otherwise, for convenience only and shall not be
deemed to limit, amplify or modify the terms of this Tenth Amendment, nor affect
the meaning thereof.
7.7    Effectiveness. This Tenth Amendment shall be effective automatically and
without necessity of any further action by Parent, Borrowers, Administrative
Agent or Lenders when counterparts hereof have been executed by Parent,
Borrowers, Administrative Agent and each Lender (including the New Lender), and
all conditions to the effectiveness hereof set forth herein have been satisfied.
7.8    Governing Law. This Tenth Amendment shall be governed by, and construed
in accordance with, the laws of the State of New York.
IN WITNESS WHEREOF, the parties hereto have caused this Tenth Amendment to be
duly executed by their respective Responsible Officers on the date and year
first above written.
[Signature pages to follow]



10

--------------------------------------------------------------------------------




PARENT:
CHAPARRAL ENERGY, INC.,
a Delaware corporation

By:
/s/ Mark A. Fischer    
Mark A. Fischer, Chief Executive Officer and President



BORROWERS:
CHAPARRAL ENERGY, L.L.C.
CHAPARRAL RESOURCES, L.L.C.
CHAPARRAL CO2, L.L.C.
CEI ACQUISITION, L.L.C.
CEI PIPELINE, L.L.C.
CHAPARRAL REAL ESTATE, L.L.C.
CHAPARRAL EXPLORATION, L.L.C.
ROADRUNNER DRILLING, L.L.C.

By:
/s/ Mark A. Fischer    
Mark A. Fischer, Manager



GREEN COUNTRY SUPPLY, INC.
By:
/s/ Mark A. Fischer    
Mark A. Fischer, Chief Executive Officer and President






SIGNATURE PAGE
TENTH AMENDMENT TO EIGHTH RESTATED CREDIT AGREEMENT
CHAPARRAL ENERGY, INC.



--------------------------------------------------------------------------------




ADMINISTRATIVE AGENT/LENDER:
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent and a Lender

By:
/s/ Correne S. Loeffler    
Correne S. Loeffler,
Authorized Officer




SIGNATURE PAGE
TENTH AMENDMENT TO EIGHTH RESTATED CREDIT AGREEMENT
CHAPARRAL ENERGY, INC.



--------------------------------------------------------------------------------




LENDER:
CAPITAL ONE, NATIONAL ASSOCIATION,
as a Lender

By:    /s/ Michael Higgins    
Name:    Michael Higgins    
Title:    Vice President    



SIGNATURE PAGE
TENTH AMENDMENT TO EIGHTH RESTATED CREDIT AGREEMENT
CHAPARRAL ENERGY, INC.



--------------------------------------------------------------------------------




LENDER:
ROYAL BANK OF CANADA,
as a Lender

By:    /s/ Mark Lumpkin, Jr.    
Name:    Mark Lumpkin, Jr.    
Title:    Authorized Signatory    





SIGNATURE PAGE
TENTH AMENDMENT TO EIGHTH RESTATED CREDIT AGREEMENT
CHAPARRAL ENERGY, INC.



--------------------------------------------------------------------------------




LENDER:
UBS LOAN FINANCE LLC,
as a Lender

By:    /s/ Irja R. Otsa    
Name:    Irja R. Otsa    
Title:    Associate Director    
By:    /s/ Joselin Fernandez    
Name:    Joselin Fernandez    
Title:    Associate Director    





SIGNATURE PAGE
TENTH AMENDMENT TO EIGHTH RESTATED CREDIT AGREEMENT
CHAPARRAL ENERGY, INC.



--------------------------------------------------------------------------------




LENDER:
CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK,
as a Lender

By:    /s/ Tom Byargeon    
Name:    Tom Byargeon    
Title:    Managing Director    
By:    /s/ Michael D. Willis    
Name:    Michael D. Willis    
Title:    Managing Director    





SIGNATURE PAGE
TENTH AMENDMENT TO EIGHTH RESTATED CREDIT AGREEMENT
CHAPARRAL ENERGY, INC.



--------------------------------------------------------------------------------




LENDER:
SOCIÉTÉ GÉNÉRALE,
as a Lender

By:    /s/ David M. Bornstein    
Name:    David M. Bornstein    
Title:    Director    



SIGNATURE PAGE
TENTH AMENDMENT TO EIGHTH RESTATED CREDIT AGREEMENT
CHAPARRAL ENERGY, INC.



--------------------------------------------------------------------------------




LENDER:
WELLS FARGO BANK, N.A.,
as a Lender

By:    /s/ Catherine Cook    
Name:    Catherine Cook    
Title:    Vice President    



SIGNATURE PAGE
TENTH AMENDMENT TO EIGHTH RESTATED CREDIT AGREEMENT
CHAPARRAL ENERGY, INC.



--------------------------------------------------------------------------------




LENDER:
THE BANK OF NOVA SCOTIA,
as a Lender

By:    /s/ Mark Sparrow    
Name:    Mark Sparrow    
Title:    Director    



SIGNATURE PAGE
TENTH AMENDMENT TO EIGHTH RESTATED CREDIT AGREEMENT
CHAPARRAL ENERGY, INC.



--------------------------------------------------------------------------------




LENDER:
COMERICA BANK,
as a Lender

By:    /s/ Katya Evseev    
Name:    Katya Evseev    
Title:    Assistant Vice President    



SIGNATURE PAGE
TENTH AMENDMENT TO EIGHTH RESTATED CREDIT AGREEMENT
CHAPARRAL ENERGY, INC.



--------------------------------------------------------------------------------




LENDER:
NATIXIS,
as a Lender

By:    /s/ Timothy L. Polvado    
Name:    Timothy L. Polvado    
Title:    Sr. Managing Director    
By:    /s/ Carolos Quinteros    
Name:    Carlos Quinteros    
Title:    Managing Director    



SIGNATURE PAGE
TENTH AMENDMENT TO EIGHTH RESTATED CREDIT AGREEMENT
CHAPARRAL ENERGY, INC.



--------------------------------------------------------------------------------




LENDER:
AMEGY BANK NATIONAL ASSOCIATION,
as a Lender

By:    /s/ Terry McCarter    
Name:    Terry McCarter    
Title:    Senior Vice President    





SIGNATURE PAGE
TENTH AMENDMENT TO EIGHTH RESTATED CREDIT AGREEMENT
CHAPARRAL ENERGY, INC.



--------------------------------------------------------------------------------




LENDER:
COMPASS BANK,
as a Lender

By:    /s/ Kathleen J. Bowen    
Name:    Kathleen J. Bowen    
Title:    Senior Vice President    



SIGNATURE PAGE
TENTH AMENDMENT TO EIGHTH RESTATED CREDIT AGREEMENT
CHAPARRAL ENERGY, INC.



--------------------------------------------------------------------------------




LENDER:
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender

By:    /s/ Doreen Barr    
Name:    Doreen Barr    
Title:    Director    
By:    /s/ Michael Spaight    
Name:    Michael Spaight    
Title:    Associate    





SIGNATURE PAGE
TENTH AMENDMENT TO EIGHTH RESTATED CREDIT AGREEMENT
CHAPARRAL ENERGY, INC.



--------------------------------------------------------------------------------




LENDER:
KEYBANK NATIONAL ASSOCIATION,
as a Lender

By:    /s/ Paul J. Pace    
Name:    Paul J. Pace    
Title:    Senior Vice President    

SIGNATURE PAGE
TENTH AMENDMENT TO EIGHTH RESTATED CREDIT AGREEMENT
CHAPARRAL ENERGY, INC.



--------------------------------------------------------------------------------




LENDER:
UNION BANK, N.A.,
as a Lender

By:    /s/ Brian Hawk    
Name:    Brian Hawk    
Title:    Investment Banking Officer    

SIGNATURE PAGE
TENTH AMENDMENT TO EIGHTH RESTATED CREDIT AGREEMENT
CHAPARRAL ENERGY, INC.



--------------------------------------------------------------------------------




LENDER:
U.S. BANK NATIONAL ASSOCIATION,
as a Lender

By:    /s/ Bruce E. Hernandez    
Name:    Bruce E. Hernandez    
Title:    Vice President    

SIGNATURE PAGE
TENTH AMENDMENT TO EIGHTH RESTATED CREDIT AGREEMENT
CHAPARRAL ENERGY, INC.



--------------------------------------------------------------------------------




LENDER:
GOLDMAN SACHS BANK USA,
as a Lender

By:    /s/ Mark Walton    
Name:    Mark Walton    
Title:    Authorized Signatory    



SIGNATURE PAGE
TENTH AMENDMENT TO EIGHTH RESTATED CREDIT AGREEMENT
CHAPARRAL ENERGY, INC.



--------------------------------------------------------------------------------




ANNEX I    

LIST OF MAXIMUM CREDIT AMOUNTS
Name of Lender
Applicable
Percentage
Maximum Credit
Amount
JPMorgan Chase Bank, N.A.
8.20000000%
$61,500,000.00
Capital One, National Association
8.00000000%
$60,000,000.00
Credit Agricole Corporate And Investment Bank
8.00000000%
$60,000,000.00
Royal Bank of Canada
8.00000000%
$60,000,000.00
Société Générale
8.00000000%
$60,000,000.00
UBS Loan Finance LLC
8.00000000%
$60,000,000.00
Wells Fargo Bank, N.A.
8.00000000%
$60,000,000.00
The Bank of Nova Scotia
5.70000000%
$42,750,000.00
Comerica Bank
5.70000000%
$42,750,000.00
Natixis
5.70000000%
$42,750,000.00
Goldman Sachs Bank USA
5.70000000%
$42,750,000.00
Amegy Bank National Association
3.50000000%
$26,250,000.00
Compass Bank
3.50000000%
$26,250,000.00
Credit Suisse AG, Cayman Islands Branch
3.50000000%
$26,250,000.00
KeyBank National Association
3.50000000%
$26,250,000.00
Union Bank, N.A.
3.50000000%
$26,250,000.00
U.S. Bank National Association
3.50000000%
$26,250,000.00
 
 
 
TOTAL
100.00000000%
$750,000,000.00








1611787v.5 CHA715/23015